ACCEPTED
                                                                                   03-14-00197-CV
                                                                                          4937426
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              4/17/2015 2:57:53 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK


                         NO. 03-14-00197-CV
         __________________________________________________
                                                        FILED IN
                                                  3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                      IN THE COURT OF APPEALS     4/17/2015 2:57:53 PM
                  THIRD JUDICIAL DISTRICT OF TEXAS JEFFREY D. KYLE
                              AT AUSTIN                   Clerk
           ________________________________________________

                GRAPHIC PACKAGING CORPORATION,
                            Appellant

                                      v.

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
  STATE OF TEXAS; AND KEN PAXTON, ATTORNEY GENERAL OF
                   THE STATE OF TEXAS,
                         Appellees.


 UNOPPOSED MOTION OF RESIDENT PRACTICING ATTORNEY IN
SUPPORT OF UNOPOOSED MOTION OF NON-RESIDENT ATTORNEY,
      EDWIN P. ANTOLIN, FOR ADMISSION PRO HAC VICE



TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to the Rules Governing Admission to the Bar of Texas, Rule XIX,

the applicable statutory provisions found in Texas Government Code Section

82.001, et seq., Texas Rule of Appellate Procedure 10.5, and Local Practice 16,

James Martens (“Movant”) files this Motion of Resident Practicing Attorney in

Support the Unopposed Motion of Non-Resident Attorney for Admission Pro Hac




                                       1
Vice to appear on behalf of Graphic Packaging Corporation (“Graphic Packaging”).

In support of this Motion, Applicant states as follows:

      1.     Movant is an active member in good standing of the Texas State Bar.

James F. Martens’ State Bar Number is 13050720. Mr. Martens is a licensed

attorney who practices with the law firm of Martens, Todd, Leonard, Taylor &

Ahlrich, 301 Congress Avenue, Suite 1950, Austin, Texas 78701, telephone (512)

542-9898, facsimile (512) 542-9899.

      2.     Edwin Antolin (“Applicant”) has sought permission to appear pro hac

vice as co-counsel for Appellant Graphic Packaging Corporation in the above-

entitled and numbered proceeding before this Court. Applicant will be associated

with Movant in this proceeding.

      3.     Movant finds that Edwin Antolin, who is an active member in good

standing with the State of California, to be a reputable attorney, and recommends

that he be granted permission to participate in this proceeding.

      4.     Appellees are unopposed to Applicant’s Motion for Admission Pro Hac

Vice and this Motion in support of the same.

      WHEREFORE, James Martens respectfully requests that the Court grant

Applicant’s motion, and enter an order allowing Edwin Antolin participate as one of

the attorneys for Appellant Graphic Packaging Corporation in the above-entitled and

numbered proceeding before this Court.



                                          2
                                  Respectfully submitted,

                                  MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                  301 Congress Ave., Suite 1950
                                  Austin, Texas 78701
                                  Telephone: (512) 542-9898
                                  Telecopier: (512) 542-9899

                                  By: /s/ James F. Martens
                                          James F. Martens
                                          jmartens@textaxlaw.com
                                          State Bar No. 13050720
                                          Amanda G. Taylor
                                          ataylor@textaxlaw.com
                                          State Bar No. 24045921
                                          Lacy L. Leonard
                                          lleonard@textaxlaw.com
                                          State Bar No. 24040561
                                          Danielle V. Ahlrich
                                          dahlrich@textaxlaw.com
                                          State Bar No. 24059215

                                  ATTORNEYS FOR APPELLANT




                     CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
counsel for Appellant has conferred with counsel for Appellee, Mr. Rance Craft,
about the merits of this Motion and the underlying Motion for Admission Pro Hac
Vice filed by Edwin P. Antolin on April 17, 2015. Mr. Craft does not oppose either
Motion.
                                     /s/ James F. Martens
                                     James F. Martens




                                        3
                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Unopposed
Motion for Admission Pro Hac Vice has been electronically filed and served on all
counsel below on April 17, 2015.

      Rance Craft
      Assistant Solicitor General
      OFFICE OF THE ATTORNEY GENERAL
      P.O. Box 12548 (MC 059)
      Austin, Texas 78711-2548
      (512) 936-2872
      (512) 474-2697 [fax]
      rance.craft@texasattorneygeneral.gov

      Cynthia A. Morales
      Assistant Attorney General
      OFFICE OF THE ATTORNEY GENERAL,
      FINANCIAL AND TAX LITIGATION DIVISION,
      P.O. Box 12548
      Austin, Texas 78711
      (512) 463-8897
      (512) 477-2348 [fax]
      cynthia.morales@texasattorneygeneral.gov


                                     /s/ James F. Martens
                                     James F. Martens




                                       4